
	
		II
		110th CONGRESS
		1st Session
		S. 1575
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Lautenberg (for
			 himself, Mrs. Dole,
			 Mrs. Lincoln, Mr. Smith, Mr.
			 Levin, Mr. Durbin, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To encourage the effective use of community
		  resources to combat hunger and the root causes of hunger by creating
		  opportunity through food recovery and job training.
	
	
		1.Short titleThis Act may be cited as the
			 Food Employment Empowerment and
			 Development Program Act of 2007 or the FEED Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Eligible entityThe term eligible entity means
			 an entity that meets the requirements of section (3)(b).
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(3)Vulnerable subpopulation
				(A)In generalThe term vulnerable
			 subpopulation means low-income individuals, unemployed individuals, and
			 other subpopulations identified by the Secretary as being likely to experience
			 special risks from hunger or a special need for job training.
				(B)InclusionsThe term vulnerable
			 subpopulation includes—
					(i)addicts (as defined in section 102 of the
			 Controlled Substances Act (21 U.S.C.
			 802));
					(ii)at-risk youths (as defined in section 1432
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6472));
					(iii)individuals that are basic skills deficient
			 (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801));
					(iv)homeless individuals (as defined in section
			 17(b) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(b));
					(v)homeless youths (as defined in section 387
			 of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5732a));
					(vi)individuals with disabilities (as defined
			 in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12102));
					(vii)low-income individuals (as defined in
			 section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801));
			 and
					(viii)older individuals (as defined in section
			 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002)).
					3.Food employment empowerment and development
			 program
			(a)EstablishmentThe Secretary shall establish a food
			 employment empowerment and development program under which the Secretary shall
			 make grants to eligible entities to encourage the effective use of community
			 resources to combat hunger and the root causes of hunger by creating
			 opportunity through food recovery and job training.
			(b)Eligible EntitiesTo be eligible to receive a grant under
			 this section, an entity shall be a public agency, or private nonprofit
			 institution, that conducts, or will conduct, 2 or more of the following
			 activities as an integral part of the normal operation of the entity:
				(1)Recovery of donated food from area
			 restaurants, caterers, hotels, cafeterias, farms, or other food service
			 businesses.
				(2)Distribution of meals or recovered food
			 to—
					(A)nonprofit organizations described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
					(B)entities that feed vulnerable
			 subpopulations; and
					(C)other agencies considered appropriate by
			 the Secretary.
					(3)Training of unemployed and underemployed
			 adults for careers in the food service industry.
				(4)Carrying out of a welfare-to-work job
			 training program in combination with—
					(A)production of school meals, such as school
			 meals served under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.) or the Child Nutrition Act of
			 1966 (42 U.S.C. 1771 et seq.); or
					(B)support for after-school programs, such as
			 programs conducted by community learning centers (as defined in section 4201(b)
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7171(b))).
					(c)Use of fundsAn eligible entity may use a grant awarded
			 under this section for—
				(1)capital investments related to the
			 operation of the eligible entity;
				(2)support services for clients, including
			 staff, of the eligible entity and individuals enrolled in job training
			 programs;
				(3)purchase of equipment and supplies related
			 to the operation of the eligible entity or that improve or directly affect
			 service delivery;
				(4)building and kitchen renovations that
			 improve or directly affect service delivery;
				(5)educational material and services;
				(6)administrative costs, in accordance with
			 guidelines established by the Secretary; and
				(7)additional activities determined
			 appropriate by the Secretary.
				(d)PreferencesIn awarding grants under this section, the
			 Secretary shall give preference to eligible entities that perform, or will
			 perform, any of the following activities:
				(1)Carrying out food recovery programs that
			 are integrated with—
					(A)culinary worker training programs, such as
			 programs conducted by a food service management institute under section 21 of
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1769b–1);
					(B)school education programs; or
					(C)programs of service-learning (as defined in
			 section 101 of the National and Community Service Act of 1990 (42 U.S.C.
			 12511)).
					(2)Providing job skills training, life skills
			 training, and case management support to vulnerable subpopulations.
				(3)Integrating recovery and distribution of
			 food with a job training program.
				(4)Maximizing the use of an established
			 school, community, or private food service facility or resource in meal
			 preparation and culinary skills training.
				(5)Providing job skills training, life skills
			 training, and case management support to vulnerable subpopulations.
				(e)Eligibility for Job TrainingTo be eligible to receive job training
			 assistance from an eligible entity using a grant made available under this
			 section, an individual shall be a member of a vulnerable subpopulation.
			(f)Performance IndicatorsThe Secretary shall establish, for each
			 year of the program, performance indicators and expected levels of performance
			 for meal and food distribution and job training for eligible entities to
			 continue to receive and use grants under this section.
			(g)Technical Assistance
				(1)In generalThe Secretary shall provide technical
			 assistance to eligible entities that receive grants under this section to
			 assist the eligible entities in carrying out programs under this section using
			 the grants.
				(2)FormTechnical assistance for a program provided
			 under this subsection includes—
					(A)maintenance of a website, newsletters,
			 email communications, and other tools to promote shared communications,
			 expertise, and best practices;
					(B)hosting of an annual meeting or other
			 forums to provide education and outreach to all programs participants;
					(C)collection of data for each program to
			 ensure that the performance indicators and purposes of the program are met or
			 exceeded;
					(D)intervention (if necessary) to assist an
			 eligible entity to carry out the program in a manner that meets or exceeds the
			 performance indicators and purposes of the program;
					(E)consultation and assistance to an eligible
			 entity to assist the eligible entity in providing the best services practicable
			 to the community served by the eligible entity, including consultation and
			 assistance related to—
						(i)strategic plans;
						(ii)board development;
						(iii)fund development;
						(iv)mission development; and
						(v)other activities considered appropriate by
			 the Secretary;
						(F)assistance considered appropriate by the
			 Secretary regarding—
						(i)the status of program participants;
						(ii)the demographic characteristics of program
			 participants that affect program services;
						(iii)any new idea that could be integrated into
			 the program; and
						(iv)the review of grant proposals; and
						(G)any other forms of technical assistance the
			 Secretary considers appropriate.
					(h)Relationship to Other Law
				(1)Bill emerson good samaritan food donation
			 actAn action taken by an
			 eligible entity using a grant provided under this section shall be covered by
			 the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791).
				(2)Food handling guidelinesIn using a grant provided under this
			 section, an eligible entity shall comply with any applicable food handling
			 guideline established by a State or local authority.
				(3)InspectionsAn eligible entity using a grant provided
			 under this section shall be exempt from inspection under sections
			 303.1(d)(2)(iii) and 381.10(d)(2)(iii) of volume 9, Code of Federal Regulations
			 (or a successor regulation), if the eligible entity—
					(A)has a hazard analysis and critical control
			 point (HACCP) plan;
					(B)has a sanitation standard operating
			 procedure (SSOP); and
					(C)otherwise complies with the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) and the Poultry Products Inspection Act
			 (21 U.S.C. 451 et seq.).
					(i)Maximum Amount of GrantThe amount of a grant provided to an
			 eligible entity for a fiscal year under this section shall not exceed
			 $200,000.
			(j)Authorization of Appropriations
				(1)In generalThere are authorized to be appropriated to
			 carry out this section $20,000,000 for each of fiscal years 2008 through
			 2013.
				(2)Technical assistanceOf the amount of funds that are made
			 available for a fiscal year under paragraph (1), the Secretary shall use to
			 provide technical assistance under subsection (g) not more than the greater
			 of—
					(A)5 percent of the amount of funds that are
			 made available for the fiscal year under paragraph (1); or
					(B)$1,000,000.
					
